Citation Nr: 0209125	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  96-44 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound to the right 
shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
November 1942 to January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which appeared to determine that the veteran 
had not submitted new and material evidence sufficient to 
warrant reopening a claim of entitlement to an evaluation in 
excess of 10 percent for service-connected residuals of a 
gunshot wound to the right shoulder.  The veteran filed a 
timely notice of disagreement and the RO subsequently 
provided him a Statement of the Case.  In September 1996 the 
veteran perfected his appeal, and the issue was later 
certified to the Board.

In an April 2000 decision, the Board noted that it was 
unclear whether the veteran had sought an increased rating 
for his service-connected residuals of a gunshot wound to the 
right shoulder, or service connection for injuries to muscles 
of the chest.  The Board further noted that it appeared, from 
the rating described in the paragraph above, that the RO had 
mistakenly required the veteran to submit new and material 
evidence in order to reopen a claim for an evaluation in 
excess of 10 percent for his service-connected residuals of a 
gunshot wound to the right shoulder.  Such action would be 
contrary to law, since a claim for increased rating is a new 
claim, and does not require "new and material evidence" or 
"reopening."  See 38 U.S.C.A. § 5108; see also Colayong v. 
West, 12 Vet. App. 524, 532 (1999), citing Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992), and Arms v. West, 12 Vet. 
App. 188 (1999).  The issue of entitlement to an evaluation 
in excess of 10 percent for the gunshot wound residuals of 
the right shoulder was remanded to the RO for further 
development, to include obtaining records of treatment.  In 
view of the decision being rendered today, which grants 
compensation based, in part, upon muscle damage associated 
with the wound to the right shoulder, the Board believes that 
the directives contained in the remand have been satisfied. 

FINDING OF FACT

Based upon the evidence secured in the current claim for 
increased compensation, the competent and probative evidence 
of record is in relative equipoise as to the presence of 
nonduplicative symptomatology involving the veteran's 
service-connected residuals of a gunshot wound to the right 
shoulder, i.e., pain in the right shoulder and arm, with some 
limitation of motion; a non-tender, non-adherent healed scar; 
arthritis and degenerative joint disease of the right 
shoulder; and metallic foreign bodies imbedded in the soft 
tissue medial to the humerus in the middle third of the upper 
arm.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for separate disability evaluations of 10 percent under 
Diagnostic Code (DC) 7804, 10 percent under DC 5304, and 10 
percent under DC 5003, for residuals of a gunshot wound to 
the right shoulder have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 
4.71a, 4.73. 4.118, Diagnostic Codes 5003, 5304, 7804 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMR's) indicate the veteran 
sustained and was treated for a penetrating wound to his 
right shoulder in January 1945.  Treatment consisted of 
application of a sulfa dressing, and the SMR's indicate that 
he was returned to duty two days later.  The service 
separation examination, in January 1946, noted history of his 
being wounded in action by a gunshot wound to the right 
shoulder, and indicated he had been hospitalized for two 
days.  Under "musculoskeletal defects," the examiner noted 
a deformity of the right anterior thorax.  

Initial VA examination in June 1947 noted a small discolored 
nodule on the anterior surface of the right shoulder, 
reportedly from a shrapnel wound.  There was no loss of 
muscle tissue, and no limitation of motion or tenderness in 
the right shoulder.  His chest was symmetrical, with free and 
easy expansion.  The pertinent diagnosis was gunshot wound, 
right shoulder, asymptomatic.

In a rating decision dated in July 1947 the RO granted the 
veteran service connection for residuals of a gunshot wound 
to the right shoulder, and assigned a noncompensable (zero 
percent) evaluation.  The RO increased the evaluation of the 
veteran's service-connected right shoulder disability from 0 
to 10 percent in a rating decision dated in March 1960.  

The veteran filed a claim seeking an evaluation in excess of 
10 percent for service-connected residuals of a gunshot wound 
to the right shoulder in May 1996.  

The RO received outpatient treatment records from the 
Providence VA Medical Center (VAMC) for treatment received 
from February 1995 to March 1996.  A clinical report dated in 
February 1995 indicated complaints of pain radiating down the 
proximal arm.  Physical examination revealed bullet fragments 
and a tender acromioclavicular joint.  The veteran's range of 
motion was within normal limits and there was no evidence of 
weakness or numbness of the right arm or forearm.  The 
veteran was diagnosed with degenerative joint disease of the 
right shoulder with three foreign bodies in his right arm.  

In December 1995 the veteran presented with continued 
complaints of right shoulder pain.  Physical examination 
revealed decreased range of motion on extension and 
abduction, with tenderness.  X-rays revealed degenerative 
changes and metallic foreign bodies in the soft tissue of the 
upper arm.  The diagnostic impression was that of 
tendonitis/bursitis.  

A progress note dated in February 1996 indicated chronic 
right shoulder pain.  Physical examination revealed painful 
abduction past 90 degrees and external rotation against 
resistance.  The examiner noted that there was no finding of 
an exit wound, point tenderness, crepitus, or locking.  The 
veteran's strength was 5/5, although he complained of pain on 
internal and external rotation.  The veteran was diagnosed 
with chronic degenerative changes of the right shoulder.  

Dr. ALM treated the veteran from April to May 1996 for right 
shoulder pain and discomfort.  Examination of the right 
shoulder revealed tenderness over the greater tuberosity, 
limitation on forward flexion and abduction, positive 
impingement with associated grating and crepitation, and some 
weakness on abduction.  Examination of the veteran's 
circulatory, sensory and motor functions of the arm were 
normal, as was examination of the cervical area.  X-rays 
indicated small particles within the forearm and axillary 
area, which Dr. ALM noted were there "probably secondary to 
the original shrapnel wound to the shoulder."  His 
impression of the veteran's condition was degenerative 
rotator cuff with associated synovitis.  A radiology report 
dated in July 1996 indicated no fracture or dislocation.  
There were three small metallic radiodensities demonstrated 
in the medial soft tissues of the upper arm.  

The veteran was afforded a VA examination in April 1999, at 
which time he complained of crepitus in the right shoulder, 
with pain in the right arm on pulling.  Physical examination 
revealed essentially normal arms.  The veteran was able to 
elevate his arms bilaterally to 170 degrees.  He had 
abduction to 165 degrees on the right compared to 170 degrees 
on the left; internal rotation on the right to 50 degrees 
compared to 60 degrees on the left; and external rotation to 
75 degrees on the right compared to 70 degrees on the left.  
It was noted that the "difference between the two shoulders 
[was] small."  

The examiner noted good strength on flexion.  Three foreign 
bodies were noted medial to the humerus in the middle third 
of the upper arm.  It was also specifically noted that there 
was no visible scarring of the chest or axilla.  The veteran 
was diagnosed with status post gunshot wound to the right 
upper arm, manifested by retained metallic fragments and 
slight limitation of motion.  The examiner also diagnosed 
degenerative joint disease of the right shoulder, which he 
opined was "not related to the gunshot wound which he 
sustained."  

The veteran again received outpatient treatment at the VAMC 
from April 1999 to October 2001.  Clinical records indicated 
continued complaints of chronic right shoulder pain.  The 
veteran reported exercising regularly and working part-time 
around his farm.  The veteran continued to be diagnosed with 
chronic right shoulder pain, with metallic foreign bodies, 
following a gunshot wound.  

He was afforded another VA examination in September 2000, 
which indicated no visible wound.  The veteran reported 
having worked for the United States Postal Service for 22 
years, and denied missing time from work due to his service-
connected disabilities.  He had range of motion on forward 
flexion to 180 degrees with subjective pain; retroflexion to 
30 degrees; abduction to 180 degrees; adduction to 30 
degrees; and internal and external rotation to 90 degrees.  
It was also noted that the veteran had flexion of his elbow 
to 140 degrees with no hyperextension and elbow rotation to 
90/90 "easily."  His circulation was normal, with good 
pulses.  

The examiner noted three foreign bodies in the right arm at 
the junction of the upper and middle thirds, in the soft 
tissue medial and posterior to the bone; however, it was 
specifically noted that there was no bone damage.  Minimal 
arthritis was noted.  However, the examiner indicated that 
"for a man of 77 years old, they are remarkably normal."  

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We note that the development of 
medical evidence appears to be complete.  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
further remand to the RO is necessary in order to assure 
compliance with the new legislation.  The file reflects that, 
during the pendency of this case, the veteran has been 
provided with a Statement of the Case (SOC) in August 1996 
and Supplemental Statements of the Case (SSOC's) in January 
1997, January 2000, and December 2001, in addition to the 
Board's decision in April 2000.  Thus, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected right shoulder disability is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under DC 7804, an evaluation of 10 percent is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  A higher evaluation is not available.

The Board has considered the potential applicability of other 
diagnostic codes.  However, the veteran does not contend, and 
the competent evidence of record does not indicate, that he 
has any disfiguring scars of the head, face, or neck such as 
to warrant evaluation pursuant to 38 C.F.R. § 4.118, DC 7800.  
In addition, there is no indication that the veteran's scar 
is poorly nourished with repeated ulceration.  See 38 C.F.R. 
§ 4.118, DC 7803.  In fact, VA examiners in April 1999 and 
September 2000 specifically stated there was no visible 
scarring at all.

Therefore, the Board finds that the veteran is entitled to no 
more than a 10 percent rating pursuant to Diagnostic Code 
7804.  

The Board further notes that, except as otherwise provided in 
the Rating Schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. 4.14; 
see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra at 
262.  

Under 38 C.F.R. § 4.73, DC 5304 (Muscle Group IV), severe 
injuries to the intrinsic muscles of the shoulder girdle are 
assigned an evaluation of 30 percent.  A severe injury to the 
muscle as defined by 38 C.F.R. § 4.56 is indicated by a 
through-and-through or deep penetrating wound with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  The recorded history 
would include extensive hospitalization for treatment of the 
wound, consistent complaints of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Additionally, 
there would also be objective findings of ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
the missile track; upon palpation, loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area.  
Muscles swell and harden abnormally in contraction and tests 
of strength, endurance, and coordination indicate severe 
impairment of function.  If present, further evidence of 
severe disability of muscles may include the following: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones; 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of any entire muscle following simple 
piercing by a projectile.  

DC 5304 provides a 20 percent rating for moderately severe 
muscle injury.  A moderately severe disability is defined as 
a through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The recorded history would 
include service department records of other evidence of 
prolonged hospitalization for treatment of the wound.  
Furthermore, there would be a consistent record of complaints 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Additionally, if present, there would be evidence 
of inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

A moderate disability is rated at 10 percent under DC 5304.  
Pursuant to 38 C.F.R. § 4.56, moderate disability of the 
muscles includes through-and-through deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  There 
would be evidence of in-service treatment for the wound.  
There would be a record of consistent complaint of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Additionally, there would be evidence of particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings would include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  

Slight disability of the muscle, rated at 0 percent under DC 
5304, would consist of a simple wound of muscle without 
debridement or infection.  A history including service 
department records of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No complaints of loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings of minimal 
scarring with no evidence of fascial defect, atrophy or 
impaired tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

In the present case, the veteran was treated in service for a 
gunshot/fragment wound to the right shoulder.  The SMR's 
indicate that he was incapacitated for only two days, and had 
minimal complaints subsequently.  However, the record shows 
that he has consistently complained of right shoulder pain.  
A progress note dated in February 1996 specifically noted 
that there was no exit wound from the original injury.  
Examinations of the veteran's service-connected right 
shoulder have indicated three metallic foreign bodies located 
in the soft tissue medial to the humerus in the middle third 
of the upper arm.  The Board must conclude that they are 
residual of the in-service injury.  The veteran has been 
noted to have painful abduction of his shoulder.  In 
addition, Dr. ALM indicated some evidence of weakness.  

As noted above, under the reasonable-doubt/benefit-of-the-
doubt doctrine, where we find an approximate balance of 
positive and negative evidence on the merits of a claim, the 
benefit of the doubt shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  We recognize 
the care with which the RO has evaluated the veteran's 
disability.  However, based upon the facts of the present 
case, it is our opinion that the evidence places the 
veteran's right shoulder condition somewhere between the 
"slight" and "moderate" levels of muscle disability, and 
we will exercise our discretion to conclude that his 
disability places him at least in balance as between the two 
sets of criteria.  Thus granting the veteran the benefit of 
the doubt, the Board finds that his right shoulder is more 
appropriately rated as 10 percent disabling for muscle 
damage, under DC 5304.

A higher evaluation of 20 percent is not warranted under that 
code, inasmuch as there is no evidence of debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  The veteran has demonstrated good 
strength.  He does not appear to contend, and the medical 
evidence of record does not indicate, any impairment of 
coordination or uncertainty of movement.  Furthermore, there 
is no evidence that the veteran has been unable to keep up 
with work requirements.  In fact, the competent evidence of 
record indicates that the veteran worked for the United 
States Postal Service for 22 years without missing any time 
due to his service-connected disabilities, and now continues 
to work on his farm part-time.  

The Board notes that the veteran has been diagnosed with 
arthritis and degenerative joint disease of the right 
shoulder.  Arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Pursuant to that code, 
arthritis, when established by X-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  

Limitation of motion of the shoulder is evaluated pursuant to 
38 C.F.R. § 4.71a, DC 5201.  Limitation of motion to 25 
degrees from the side is assigned an evaluation of 40 
percent.  Limitation to midway between the side and shoulder 
level is assigned 30 percent, and limitation at shoulder 
level is assigned 20 percent.  

In the present case, the veteran was diagnosed with 
degenerative joint disease of the right shoulder with foreign 
bodies in the right arm.  X-rays from December 1995 revealed 
degenerative changes and foreign bodies in the soft tissue of 
the upper right arm.  In February 1996 the veteran was 
diagnosed with chronic degenerative changes of the right 
shoulder.  The most recent VA examination reports indicate 
diagnoses of degenerative joint disease of the right shoulder 
and minimal arthritis of the shoulders bilaterally.  

A progress note dated in February 1995 indicated decreased 
range of motion on abduction.  In February 1996 it was noted 
that the veteran had painful abduction past 90 degrees.  
However, more recent medical evidence indicates range of 
motion on abduction to at least 165 degrees.  See Francisco, 
supra.  Therefore, the Board finds that the veteran's 
limitation of motion is noncompensable under DC 5201.  

The Board acknowledges that the VA examiner in April 1999 
indicated that the veteran's degenerative joint disease is 
"not related to the gunshot wound which he sustained."  The 
examination report indicated that the "difference between 
the two shoulders is small."  Yet, the examiner diagnosed 
degenerative joint disease of only the right shoulder.  Then 
without explanation, he concluded such was unrelated to the 
veteran's service-connected residuals of a gunshot wound to 
the right shoulder.  

"[E]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  We thus are faced with a situation in which 
the examiner's comments as to the etiology of the right 
shoulder arthritis appear to be equivocal.

There are clear X-ray findings of arthritis, and, based upon 
the most recent VA examinations, the limitation of motion of 
the right shoulder is noncompensable under Diagnostic Code 
5201.  However, again exercising the reasonable doubt 
doctrine, the Board finds that the right shoulder arthritis 
is etiologically related to the in-service wound residuals, 
and that the veteran is entitled to a separate evaluation of 
10 percent pursuant to DC 5003.  

Neurological injuries are discussed under 38 C.F.R. § 4.124a 
(2001).  Although the veteran complained of radiating pain, 
there is no evidence of a neurological disability.  Indeed, 
the 2000 VA examiner specifically noted that the innervation 
of the veteran's hands, radial, ulnar, and median nerve 
distributions were all normal.  Therefore, the Boards finds 
that 38 C.F.R. § 4.124a is not applicable.  

In summary, the Board finds that, based upon the new evidence 
secured in conjunction with the current claim for an 
increased rating, and upon our exercise of the doctrine of 
reasonable doubt, the veteran is entitled to separate 
disability ratings as described above.


ORDER

In addition to his previously assigned disability evaluation 
of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
the veteran is entitled to separate evaluations of 10 percent 
under 38 C.F.R. § 4.73, Diagnostic Code 5304, and 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for service-
connected residuals of a gunshot wound to the right shoulder.  
The appeal is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

